Case 18-10451   Doc 31-1   Filed 02/21/19 Entered 02/21/19 16:43:22   Desc Exhibit
                                    Page 1 of 9
Case 18-10451   Doc 31-1   Filed 02/21/19 Entered 02/21/19 16:43:22   Desc Exhibit
                                    Page 2 of 9
Case 18-10451   Doc 31-1   Filed 02/21/19 Entered 02/21/19 16:43:22   Desc Exhibit
                                    Page 3 of 9
Case 18-10451   Doc 31-1   Filed 02/21/19 Entered 02/21/19 16:43:22   Desc Exhibit
                                    Page 4 of 9
Case 18-10451   Doc 31-1   Filed 02/21/19 Entered 02/21/19 16:43:22   Desc Exhibit
                                    Page 5 of 9
Case 18-10451   Doc 31-1   Filed 02/21/19 Entered 02/21/19 16:43:22   Desc Exhibit
                                    Page 6 of 9
Case 18-10451   Doc 31-1   Filed 02/21/19 Entered 02/21/19 16:43:22   Desc Exhibit
                                    Page 7 of 9
Case 18-10451   Doc 31-1   Filed 02/21/19 Entered 02/21/19 16:43:22   Desc Exhibit
                                    Page 8 of 9
Case 18-10451   Doc 31-1   Filed 02/21/19 Entered 02/21/19 16:43:22   Desc Exhibit
                                    Page 9 of 9
